Case 1:19-cr-10081-IT Document 344 Filed 01/09/20 Page 1 of 1

BAO 4 . ri

 

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA APPEARANCE
V.

11. JORGE SALCEDO 19-cr-10081-IT

Case Number:

To the Clerk of this court and all parties of record:

Enter my appearance as counsel in this case for
11. JORGE SALCEDO

I certify that I am admitted to practice in this court.

Attorney Designation in Criminal Cases:
CJA Appointment
Federal Public Defender

| Retained
Y Pro Bono

 

 

 

 

 

 

 

 

 

 

lez _
Date Signature
Susan G. Winkler 530682
Print Name Bar Number
120 Holmes Street, Suite 313
Address
Quincy MA 02171
City State Zip Code
(617) 642-6671
Phone Number Fax Number
